Citation Nr: 1704461	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-05 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 29, 2016, and in excess of 30 percent from April 29, 2016 for residuals of a cholecystectomy.

2.  Entitlement to an initial rating in excess of 10 percent for a scar in the right upper quadrant associated with a cholecystectomy.

3.  Entitlement to an initial compensable rating for a scar in the umbilical area associated with a cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran had active service from January 1974 to October 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that granted service connection for sinusitis and cholecystectomy and assigned noncompensable ratings effective November 2, 2007.  Subsequently, a 10 percent rating was assigned for each disability from the effective date of service connection.

In August 2013, the Board remanded the case for additional development.  In an April 2016 decision, the Board in part granted a higher initial rating for maxillary sinusitis from July 1, 2014 and remanded the issue of a higher initial rating for residuals of a cholecystectomy for additional development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).

An August 2016 rating decision granted a separate 10 percent rating for a tender right upper quadrant scar and a separate 0 percent rating for a linear right upper quadrant scar, effective November 7, 2014.  Upon review, the Board observes that the Veteran has a scar in the right upper quadrant and a scar in the umbilical area.  Thus, the Board has recharacterized the scars as listed on the title page.


FINDINGS OF FACT

1.  Prior to April 29, 2016, the Veteran's residuals of a cholecystectomy more nearly approximated mild symptoms following the removal of the gall bladder.

2.  From April 29, 2016, the Veteran's residuals of a cholecystectomy have been manifested by no more than severe symptoms following the removal of the gall bladder.

3.  The Veteran's scars in the right upper quadrant and umbilical area associated with a cholecystectomy have been manifested by two scars that are painful.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent prior to April 29, 2016, and in excess of 30 percent from April 29, 2016 for residuals of a cholecystectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.114, Diagnostic Code 7318 (2016).  

2.  The criteria for an initial rating in excess of 10 percent for scars in the right upper quadrant and umbilical area associated with a cholecystectomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.25, 4.118, Diagnostic Codes 7804, 7805 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  

In this case, the Veteran's claims arise from an appeal of the initial rating following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in October 2009 to determine the nature and etiology of his residuals of a cholecystectomy.  VA provided the Veteran with additional examinations in November 2014 and April 2016 to determine the nature and severity of his disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Higher Ratings

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Board has been directed to consider only those factors contained wholly in the rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  However, the Board has been advised to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

A Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The terms mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2016).  Use of such descriptive terms by medical examiners, although an element of the evidence to be considered by the Board, is not dispositive of an issue.  Such evidence must be interpreted in light of the whole recorded history, reconciling the evidence into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).

Effective November 2, 2007, the Veteran's residuals of a cholecystectomy have been rated under Diagnostic Code 7318 for the removal of a gall bladder.  38 C.F.R. § 4.114 (2016).  The disability has been assigned a 10 percent rating prior to April 29, 2016 and a 30 percent rating from April 29, 2016.  

Under Diagnostic Code 7318 for the removal of the gall bladder, a 30 percent rating is warranted for residual disability with severe symptoms and a 10 percent rating is warranted for residual disability with mild symptoms.  38 C.F.R. § 4.114.  

On his June 2009 notice of disagreement, the Veteran indicated that he has had loose bowel movements since the cholecystectomy.

At an October 2009 VA examination, the Veteran reported that since the March 1993 cholecystectomy he has had loose stools but denied having fat in the stool, yellow jaundice, diarrhea, nausea, vomiting, or abdominal pain.  He denied taking any medication for the condition.  The examiner noted that the Veteran's condition does not affect general body health or weight.  The Veteran reported that he does not experience any overall functional impairment from the condition.  Examination revealed that the Veteran was well developed and well nourished and in no acute distress.  The examiner observed that the Veteran's nutritional status was within normal limits.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.

On his February 2010 substantive appeal, the Veteran asserted that his residuals of a cholecystectomy warrant a 10 percent rating as he has mild symptoms of diarrhea and loose stools after eating.

At an April 2016 VA examination, the Veteran stated that he continues to have problems since the removal of his gall bladder, and that the condition has remained the same since that time.  The Veteran reported discomfort to the upper stomach and loose bowels after eating.  The examiner indicated that the Veteran has severe symptoms as residuals of postoperative cholecystectomy as well as diarrhea and loose bowel movements after eating.  

Given the above, prior to April 29, 2016, the Veteran's disability of residuals of a cholecystectomy had been manifested by loose bowel movements and diarrhea after eating, which the Veteran himself described as mild in severity, and the October 2009 examination found that the disability does not affect his general health or result in any functional impairment.  Thus, the Board finds that his disability more nearly approximated mild symptoms following the removal of the gall bladder, warranting a 10 percent rating under Diagnostic Code 7318.  

While Diagnostic Code 7318 is specific to the disability the Veteran has, the Board has considered whether any other applicable diagnostic code may enable a higher evaluation.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  While Diagnostic Code 7319 provides for a 30 percent rating for severe irritable colon syndrome with diarrhea with more or less constant abdominal distress, the Veteran's disability is not reflective of more or less constant abdominal distress, but only after meals, and is self-reported as mild in severity.  Thus, even under that code, the Veteran's disability would warrant at most a 10 percent rating for moderate irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  

As for the period since April 29, 2016, the Veteran's disability of residuals of a cholecystectomy has been rated at 30 percent under Diagnostic Code 7318 for severe symptoms following the removal of the gall bladder.  The record shows that his disability has been manifested by upper stomach discomfort, diarrhea, and loose bowels after eating.  Thus, the Board finds that his disability has been manifested by no more than severe symptoms following the removal of the gall bladder.  

As the Veteran's disability has been assigned the maximum 30 percent rating allowed under Diagnostic Code 7318, the Board has considered whether any other applicable diagnostic code may enable a higher evaluation.  Butts v. Brown, 5 Vet. App. 532 (1993).  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  While Diagnostic Code 7308 provides for a 40 percent rating for a moderate postgastrectomy syndrome, which contemplates diarrhea, the Veteran's disability has not resulted in any weight loss, which is also required for the 40 percent rating.  

In conclusion, a higher initial rating for residuals of a cholecystectomy is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the scars associated with the Veteran's cholecystectomy, effective November 7, 2014, they have been assigned separate ratings under Diagnostic Codes 7804 and 7805.  38 C.F.R. § 4.118 (2016).  The scar in the right upper quadrant has been rated at 10 percent under Diagnostic Code 7804 and the scar in the umbilical area has been rated at 0 percent (noncompensable) under Diagnostic Code 7805.  Together, they result in a combined rating of 10 percent under the combined ratings table.  See 38 C.F.R. § 4.25 (2016).  

Under Diagnostic Code 7804, a 30 percent rating is warranted for five or more scars that are unstable or painful, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 10 percent rating is warranted for one or two scars that are unstable or painful.  38 C.F.R. § 4.118.

Under Diagnostic Code 7805, any other disabling effects of a scar are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

A November 7, 2014 VA scar examination found a scar in the right upper quadrant and a scar in the umbilical area, and that the scars were linear and sensitive but not painful or unstable.  The examiner indicated that the scars did not result in any limitation of function.

An April 2016 VA scar examination found that both of the scars were linear and painful but not unstable.  The examiner indicated that the scars did not result in any limitation of function.

Given the above, the record does not show that the Veteran's scars associated with the cholecystectomy have been painful since the November 7, 2014, effective date of service connection.  However, resolving reasonable doubt in the Veteran's favor, the Board finds that he has had two scars that are painful since the effective date of service connection.  Thus, a 10 percent rating is warranted for both scars under Diagnostic Code 7804.  A higher rating under Diagnostic Code 7804 is simply not warranted with only two scars.  As neither scar is unstable, an additional 10 percent is also not warranted.  See Note 2, Diagnostic Code 7804.  With no other disabling effects of the scars, a separate rating under any another diagnostic code is not warranted via Diagnostic Code 7805.  

Accordingly, the Board finds that the Veteran's scars in the right upper quadrant and umbilical area associated with the cholecystectomy are more appropriately rated as one disability under Diagnostic Code 7804.  It is permissible to switch diagnostic codes to reflect more accurately a Veteran's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a Veteran may be entitled).  The Board already has found that the disability has been manifested by two scars that are painful, warranting a 10 percent rating under Diagnostic Code 7804.  A higher rating is simply not warranted.

The Board notes that the description of the Veteran's residuals of a cholecystectomy previously included a scar.  The Board also notes that in a July 2013 statement the Veteran's representative asserted that the Veteran had a scar that was painful and unstable, thus warranting a separate 10 percent rating.  However, the October 2009 examination revealed a superficial scar over the right upper quadrant that was not painful or unstable.  As noted, the November 7, 2014 examination found scars in the right upper quadrant and umbilical area, and that both were sensitive but not painful or unstable.  Here, the Board emphasizes that it has given the Veteran the benefit of the doubt in finding that his scars have been painful since the effective date of service connection, the date of the November 2014 examination.  With no other manifestations to warrant a separate compensable rating for either scar prior to that date, the Board will not disturb the effective date assigned by the RO.  As such, prior to that date, the scars are considered to be included in the evaluation of the Veteran's residuals of a cholecystectomy.

In conclusion, a higher initial rating for scars in the right upper quadrant and umbilical area associated with a cholecystectomy is not warranted at any time since the effective date of service connection.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board has considered whether the schedular evaluations are inadequate, thus requiring referral of the case to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  38 C.F.R. § 3.321(b)(1) (2016).  

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111 (2008).  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2016); Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the schedular evaluations are adequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected residuals of a cholecystectomy, including the associated scars, but the medical evidence reflects that those manifestations are not present in this case.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities, which are diarrhea and abdominal distress after eating, along with the painful scars.  The Veteran's symptoms of loose stools are reasonably contemplated by the rating criteria.  As the rating schedule is adequate to evaluate the disabilities, referral for extra-schedular consideration is not in order.





	(CONTINUED ON NEXT PAGE)


ORDER

An initial rating in excess of 10 percent prior to April 29, 2016, and in excess of 30 percent from April 29, 2016 for residuals of a cholecystectomy is denied.

An initial rating in excess of 10 percent for scars in the right upper quadrant and umbilical area associated with a cholecystectomy is denied.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


